DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “wherein the shell body is of a unitary structure” as recited in claim 15, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by 

Specification
35 U.S.C. 112(a) requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) without inadvertently adding any new matter.  The specification appears to be a machine translation of a low quality.  The machine translation of the specification is replete with grammatical errors and does not describe the invention in “full, clear, concise, and exact terms.”  For example: paragraph [0062] discusses the lens cover’s second stepped opening being placed in a mirror – insofar as it is understood there is no mirror in the invention; paragraph [0065] appears to disclose a positioning plane that is simultaneously along and perpendicular to the axial direction; and paragraph [0066] appears to end mid thought.  These examples are merely that, examples.  The entire specification is replete with grammatical issues, idiomatic errors, changes in terminology and incomplete statements in the translation leaving the reader to guess the scope of the specification and/or how to make the invention.  

Claim Objections
Claims 1 and 12 are objected to because of the following informalities:  they appear to include multiple sentences with a period separating the sentences.  MPEP 608.01 (m) states: “Each claim begins with a capital letter and ends with a period.”
Claims 1-3, 5-6, 9 and 12-13 are objected to because of the following informalities:  random capital letters.  Particularly, claim 1 – “When” is capitalized, claim 2 – “The” is capitalized, claim 3 – “Positioning” is capitalized, claim 5 – “Loading” is capitalized, claim 5 – “Above” is capitalized, claim 5 .
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-18 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1-18 are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
Further regarding claims 1-2,5-6,12, 14 and 16-17 there are multiple antecedent errors causing clarity issues.  These errors include improper antecedents (e.g. a versus the), random variations in element’s names, and completely different terms for the same element.  The antecedent errors identified by the examiner include:
Claim 1 line 21 “the body” it is unclear if applicant means the shell body introduced earlier or if a new element is being introduced or something else.  The examiner’s best guess is that applicant means the lens holder.
Claim 1 lines 23-24 “The housing body” it is unclear if applicant means the shell body introduced earlier or if a new element is being introduced or something else.  
Claim 1 line 21 “the elastic force of the first elastic member” it is unclear what element applicant is referring to, since “an elastic force” has not been introduced.  
Claim 1 line 26 “an elastic force of 22” it is unclear what element applicant is referring to, since “22” has not been introduced.  The examiner’s best guess is that this is part of a grammatical translation error and that the first elastic member is meant.
Claim 1 and 2 “the step” it is unclear what element applicant is referring to, since “a step” has not been introduced.
Claim 2 “the external lens set” it is unclear if applicant means the external lens group introduced earlier or if a new element is being introduced or something else.  The examiner’s best guess is that applicant means the external lens group.
Claim 2 “the positional deviation” it is unclear what element applicant is referring to, since “a positional deviation” has not been introduced.
Claim 2 “the rotational positioning” it is unclear what element applicant is referring to, since “a rotational positioning” has not been introduced.
Claim 2 “The portion” it is unclear if applicant means the rotating position portion introduced earlier or middle portion introduced earlier or rotating positioning portion introduced earlier or first positioning portion introduced earlier or first positioning engagement portions introduced earlier or first matching positioning portion introduced earlier or if a new element is being introduced or something else.  
Claim 5 “the sliding rail” it is unclear if applicant means the guide rail introduced earlier or if a new element is being introduced or something else.  The examiner’s best guess is that applicant means the guide rail.
Claim 5 “the second positioning structure” it is unclear what element applicant is referring to, since “a second positioning structure” has not been introduced.
Claim 5 lines 7 & 13 “the chute” it is unclear what element applicant is referring to, since “a chute” has not been introduced.  The examiner’s best guess is that applicant means the slot.
Claim 6 “the Moving” it is unclear what element applicant is referring to, since “a Moving” has not been introduced.  The examiner’s best guess is that this is part of a grammatical translation error.
Claim 6 “the slide rail” it is unclear what element applicant is referring to, since “a slide rail” has not been introduced, further see “sliding rail” in claim 5 as set forth above.  The examiner’s best guess is that applicant means the guide rail.
Claim 6 “the slider is provided with a slider” particularly “a slider” it is unclear if this is a new/ different slider or a portion of the already introduced slider or something else.  The examiner’s best guess is that this is part of a grammatical translation error.
Claim 6 “the main body” it is unclear what element applicant is referring to, since “a main body” has not been introduced.  The examiner’s best guess is that this is part of a grammatical translation error.
Claim 12 “The hard shell” it is unclear what element applicant is referring to, since “a hard shell” has not been introduced.  The examiner’s best guess is that applicant means “a hard shell”.
Claim 12 “The built-in camera position hole” it is unclear what element applicant is referring to, since “a built-in camera position hole” has not been introduced.  The examiner’s best guess is that this is part of a grammatical translation error.
Claim 14 “the photographing equipment soft shell” it is unclear what element applicant is referring to, since “a photographing equipment soft shell” has not been introduced.  The examiner’s best guess is that applicant means the soft shell.
Claim 14 “the photographing equipment hard shell” it is unclear what element applicant is referring to, since “a photographing equipment hard shell” has not been introduced.  The examiner’s best guess is that applicant means the hard shell.
Claim 16 & 17 “the lens seat shaft” it is unclear what element applicant is referring to, since “a lens seat shaft” has not been introduced.  The examiner’s best guess is that applicant means the lens holder shaft.
Further regarding claim 1 “a lens holder (21) having a first stepped opening (211) thereon and a plurality of first stepped openings (211) an optical lens” has clarity issues.  It is unclear if there is one “first stepped opening” or more than one “first stepped openings,” both indicating the same reference number.   Further it is unclear how the optical lenses are related to the single and/or plurality of first stepped openings.  In light of paragraph [0009] and figure 1 the examiner assumes applicant means “a lens holder (21) having a first stepped opening (211) thereon and a plurality of optical lenses around the first stepped opening
Further regarding claim 1 the second sentence:  “The housing body rotates; when the lens holder (21) rotates until the selected optical lens is aligned with the built-in camera position hole and the external force disappears, the lens holder (21) is in the first elastic member under an elastic force of 22, the first positioning portion is aligned with a corresponding first matching positioning portion, and the lens holder (21) is restrained on the shell body.” has clarity issues.  It is unclear if this sentence is discussing a result/benefit of the detent mechanism claimed in lines 13-23 or if it is setting forth method steps for operation of the detent mechanism claimed in lines 13-23.  It has been held “when claims merely recite a description of a problem to be solved or a function or result achieved by the invention, the boundaries of the claim scope may be unclear” Halliburton Energy Servs., Inc. v. M-I LLC, 514 F.3d 1244, 1255, 85 USPQ2d 1654, 1663 (Fed. Cir. 2008); see MPEP 2173.05(g).   Further, when the prior art device is the same as a device described in the specification for carrying out the claimed method, it can In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986), see MPEP 2112.02.  For purposes of examination the examiner will assume the benefits/results and/or the method of operation during ordinary use are inherent.
Further regarding claim 7 “a limiting recess” and claim 8 “two limiting grooves … a first limiting groove … a second limiting groove” has clarity issues.  It is unclear if one of the limiting grooves is a limiting recess or if limiting grooves and limiting recesses are completely different elements.  Insofar as the application is understood (see paragraph [0020] and figure 1 elements 124 & 125) this appears to be a translation error and they appear to be lapping in the scope.  The examiner suggests using a first limiting recess and a second limiting recess consistently in the claims.
Further regarding claim 10 “wherein one of the guide rail and the slider (3) is provided with a limiting protrusion (31), a groove (123) is provided matching the limiting protrusion (31), wherein the slider (3) passes through the limiting protrusion (31) to engage the groove (123) such that the limiting projection (31) is coupled to the guide rail for sliding along the guide rail” has clarity issues.  “One of the guide rails and the slider (3) is provided with a limiting protrusion (31)” indicates the protrusion is on either the guide rail or the slider, however, “wherein the slider (3) passes through the limiting protrusion (31)” suggests the protrusion is on the guide rail.  This appears to be a translation error and while the specification only teaches a protrusion on the slide and groves on the guide rail, see figure 1 elements 31 and 123, the broadest reasonable interpretation is that applicant is claiming a notch/protrusion type detent mechanism to stop the slide in at least two positions.  For purposes of examination the examiner will assume the protrusion and notch can be on either part.
Claims 2-18 are rejected under 35 U.S.C. 112(b) as being indefinite, since they depend on claim 1 and therefore have the same deficiencies.
Claims 6-14 and 16-17 are rejected under 35 U.S.C. 112(b) as being indefinite, since they depend on claim 5 and therefore have the same deficiencies.

Claim 8 is rejected under 35 U.S.C. 112(b) as being indefinite, since it depends on claim 7 and therefore has the same deficiencies.
Claim 11 is rejected under 35 U.S.C. 112(b) as being indefinite, since it depends on claim 10 and therefore has the same deficiencies.
Claims 13-14 are rejected under 35 U.S.C. 112(b) as being indefinite, since they depend on claim 12 and therefore have the same deficiencies.
Claim 17 is rejected under 35 U.S.C. 112(b) as being indefinite, since it depends on claim 16 and therefore has the same deficiencies.

Given the extensive and rampant amount of translation errors from the apparent machine translation of the claim set the examiner will make his best guess at interpreting each claim in light of the specification, particularly relying on the figures, for purposes of prior art.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 5-14 and 16-17 are rejected under 35 U.S.C. 112(a) because the specification, while being enabling for “the pivot positioning member is provided with a mounting groove perpendicular to the axial direction”, does not reasonably provide enablement for “the pivot positioning member is provided with a mounting groove along the axial direction” as recited in claim 5.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.  The figures show the pivot positioning perpendicular to not along the axial direction.  Claims 6-14 and 16-17 depend from claim 5 and fail to correct the deficiency of claim 5.
Claim 17 is further rejected under 35 U.S.C. 112(a) because the specification, while being enabling for wherein the seat groove includes a positioning plane perpendicular to an axial direction of the seat groove; wherein the lens seat shaft (23) is provided in an axial direction with a positioning table adapted to match the positioning plane in the seat groove”, it does not reasonably provide enablement for “wherein the seat groove includes a positioning plane arranged along an axial direction of the seat groove; wherein the lens seat shaft (23) is provided in an axial direction with a positioning table adapted to match the positioning plane in the seat groove.”  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.  Similar to above, the figures show the seat groove perpendicular to not along the axial direction.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Regarding claim 1, insofar as it is understood, Chen discloses a protective shell (title e.g. figures 1-22) for a camera with a detachable external lens of a photographic equipment (no patentable weight since this an intended use in the preamble, further title) comprising: a shell body (e.g. case 2) having a built-in camera position hole (e.g. through hole 21), comprising: an external lens group (abstract), the external lens group comprising: a lens holder (e.g. lens compartment 3 & cover plate 45) having a first stepped opening (e.g. groove 32 & center hole in 45) thereon and a plurality of optical lenses around the first stepped opening (e.g. holes where lenses 31 are); a pivot positioning member (e.g. clip 41) having a first retaining structure (e.g. clip edge 414) and a second retaining structure (e.g. figure 17 second clip portion 412, turntable 43 & positioning plate 47) at both ends thereof, a rotating position portion in a middle portion (e.g. first clamp portion 411) thereof, wherein the rotating positioning portion is disposed at the first stepped opening (see figure 4), and the first retaining structure and the second retaining structure are respectively located at two ends of the first stepped opening (see figure 4), and the lens holder is limiting on the rotating positioning portion (paragraph [0046] discusses a detent feature for rotational lens positioning); a first elastic member (e.g. elastic member 42) is disposed between the first retaining structure and the step of the first stepped opening (see figure 3), and a biasing force acts on the lens holder (implicit given structure and function); and a first positioning structure (e.g. positioning member 44) includes a first positioning portion (e.g. reset piece 441) and a plurality of first positioning engagement portions (e.g. grooves 33), the first positioning portion and a first positioning engagement portion are disposed on the lens holder, the shell body, or on both the lens holder (see figures 3 & 16) and the second retaining structure, the lens holder is moved away from the shell body in an axial direction of the pivot positioning member by an external force when the body moves, against the elastic force of the first elastic member, the first positioning portion is disengaged 
Regarding claim 2, insofar as it is understood, Chen discloses the protective shell according to claim 1, as set forth above.  Chen further discloses wherein the external lens set further comprising a lens cover (e.g. 3 also acts as a cover), the lens cover has a second stepped opening (e.g. elements 41 form an opening see figure 4) extending inside the lens cover, the second stepped opening being placed in the first stepped opening of the lens holder (see figure 4) for preventing the positional deviation, the rotational positioning (as set forth above) the portion is located in the second stepped opening, and the first elastic member is disposed between the first retaining structure and the step of the second stepped opening (see figure 4).
Regarding claim 3, insofar as it is understood, Chen discloses the protective shell according to claim 1, as set forth above.  Chen further discloses wherein the first positioning portion (e.g. 441) is a positioning protrusion (see figures 4 & 16), and the first matching positioning portion (e.g. 33) is suitable for positioning holes for positioning the projections (inherent given the disclosed function and structure).
Regarding claim 4, insofar as it is understood, Chen discloses the protective shell according to claim 1, as set forth above.  Chen further discloses wherein the external lens group is detachably coupled to the shell body (figure 20 shows a screw holding the lens turret to the case, thus it could be unscrewed to detach).

[AltContent: arrow][AltContent: textbox (rails)]
    PNG
    media_image1.png
    603
    954
    media_image1.png
    Greyscale
          
    PNG
    media_image2.png
    286
    499
    media_image2.png
    Greyscale

Figure 1.  Annotated version of figure 19 and a portion of figure 20.


Regarding claim 6, insofar as it is understood, Chen discloses the protective shell according to claim 5, as set forth above.  Chen further discloses wherein the pivot positioning member comprises: a slider (see figure 20), the slider constituting the second retaining structure (as set forth above), which 
Regarding claim 9, insofar as it is understood, Chen discloses the protective shell according to claim 6, as set forth above.  Chen further discloses wherein the first positioning portion (e.g. 431) is disposed on the slider, and the first mating positioning portion is disposed at the on the lens holder (e.g. 432).
Regarding claim 10, insofar as it is understood, Chen discloses the protective shell according to claim 6, as set forth above.  Chen further discloses wherein one of the guide rail and the slider is provided with a limiting protrusion (e.g. 472), a groove (e.g. 221 or 222) is provided matching the limiting protrusion (as set forth above), wherein the slider passes through the limiting protrusion to engage the groove such that the limiting projection is coupled to the guide rail for sliding along the guide rail (as set forth above it is unclear what elements are being referred to – insofar as it is understood see figures 19-20 & paragraphs [0052-53]).
Regarding claim 15, insofar as it is understood, Chen discloses the protective shell according to claim 1, as set forth above.  Chen further discloses wherein the shell body (e.g. 2) is of a unitary structure (see figure 17).

Regarding claim 17, insofar as it is understood, Chen discloses the protective shell according to claim 16, as set forth above.  Chen further discloses wherein the lens seat (e.g. 43) includes a seat groove having a circular shape (e.g. 433), wherein the seat groove includes a positioning plane perpendicular to an axial direction of the seat groove (see figure 20); wherein the lens seat shaft (e.g. 414) is provided in an axial direction with a positioning table adapted to match the positioning plane in the seat groove (see figures).
Regarding claim 18, insofar as it is understood, Chen discloses the protective shell according to claim 1, as set forth above.  Chen further discloses wherein the photographing equipment is a mobile phone (title e.g. mobile phone 1).

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Insofar as they are understood claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Chen foreign patent document CN206164645 in view of Kwon international patent document WO2013/151255.
Regarding claim 7, insofar as it is understood, Chen discloses the protective shell according to claim 6, as set forth above.  Chen further discloses wherein the second elastic member (e.g. 472) wherein the second mating positioning portion is a limiting recess (e.g. 221 or 222) disposed on a bottom (no particular frame of reference is established, thus terms such as above and below have no patentable weight) of the slot (see figures 19-20 & paragraphs [0052-53]).
Chen does not disclose the second elastic member comprises a spring (35), and the second positioning portion comprises a ball (34).  
Kwon teaches a protective shell (title e.g. figures 1-2) and further teaches the detent mechanism is a ball detent (see figure 4) including a spring (e.g. 46b) and a ball (e.g. 46a) for the purpose of precise positioning (lines 203-204).  Further, this would be a simple substitution of one known detent mechanism for another known detent mechanism to obtain predictable results, KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007), see MPEP 2143.  Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the detent mechanism in the protective shell as disclosed by Chen to be a ball detent since a ball detent as taught by Kwon for the purpose of precise positioning and since this would be a simple substitution of one known detent mechanism for another known detent mechanism to obtain predictable results.
Regarding claim 8, insofar as it is understood, Chen as modified by Kwon discloses the protective shell according to claim 7, as set forth above.  Chen further discloses it is further comprising two limiting grooves: a first limiting groove (e.g. 221) disposed when the external lens group is in the photographing 

Insofar as it is understood claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Chen foreign patent document CN206164645.
Regarding claim 11, insofar as it is understood, Chen discloses the protective shell according to claim 10, as set forth above.  Chen further discloses wherein the slider has an elongated shape (see figure 20); and the upper and lower edges have the groove matching the shape of the limiting protrusion (as set forth above it is unclear what elements are being referred to – insofar as it is understood see figures 19-20 & paragraphs [0052-53]), and wherein the slot (e.g. 22/24) has an elongated shape (see figure 19).
Chen only discloses a protrusion (472) on one side.  Specifically, Chen does not disclose opposite edges each have a limiting protrusion.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have more than one protrusion, particularly on opposite side of the groove, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art, St. Regis Paper Co. v. Bemis Co., 193 USPQ 8 (1977); and further it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced, In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960), see MPEP 2144.04.  In this case there would be no new or unexpected results.  Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the protective shell as disclosed by Chen to have two detents since Chen disclose one detent and duplication of parts would not have new or unexpected result.


Regarding claims 12-14, insofar as they are understood, Chen discloses the protective shell according to claim 5 including the built-in camera position hole, as set forth above.  Chen further discloses wherein the shell body is adapted to wrap a frame of the photographing equipment (e.g. see figure 17) and the shell of the external lens group is positioned with a first position opening (e.g. see figure 17).
Chen does not disclose wherein the shell body is a composite structure comprising a soft shell (11) adapted to wrap a frame of the photographing equipment and The hard shell (12) of the external lens group is positioned, the soft shell (11) is formed with a first position opening (111), and the hard shell (12) is formed with a second position opening (121). The built-in camera position hole is composed of the first position opening (111) and the second position opening (121), and the slot (122) is formed on the hard shell (12), as recited in claim 12; and wherein a position of the soft shell (11) corresponding to the slot (122) is further provided with A strip hole (112) through which the first position opening (111) communicates, as recited in claim 13; or wherein the photographing equipment soft shell (11) and the photographing equipment hard shell (12) are adhesively positioned and connected, as recited in claim 14.
Lin teaches a cell phone case (title & abstract e.g. figures 1-2) that uses a hard outer shell (abstract e.g. hard outer casing 10) coupled (abstract) to a soft inner shell (abstract e.g. soft inner casing 20) with built-in camera position holes that communicate (see unmarked holes in the upper right of 10 & 20 in figures 1-2) for the purpose of offering better protection (paragraph [0002]).  It is noted that the strip holes and their position would naturally flow from the combination of Chen and Lin.  Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Deng CN202535420; in regards to a similar device, see figures 1-3.
Huang 2008/0226286; in regards to a similar device, see figures 1 & 5.
Springer 2014/0078594; in regards to a similar device, see figures 1A-E & 6-12.
Chapman et al. 2013/0177304; in regards to a similar device, see figures 5A-6B.
Li CN202533640; in regards to a similar device, see figures 1-6.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE G KING whose telephone number is (303)297-4273. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/George G. King/Primary Examiner, Art Unit 2872                                                                        March 2, 2022